Citation Nr: 0032158	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ear condition.

2.  Entitlement to service connection for rectal bleeding.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased evaluation for 
gastrointestinal reflux disorder (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

REMAND

The veteran served on active duty from July 1980 to April 
1995.  

This appeal arose from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The Board remanded the above issues in January 1998 so that 
examinations could be performed.  The record did not show a 
letter to the veteran notifying him of the date, time, and 
location of the scheduled examinations.  He then failed to 
report to his examinations scheduled in April 1998.  The 
veteran has not notified the RO of a change of address.  The 
June 2000 supplemental statement of the case (SSOC) was sent 
to his address of record.  However, the (SSOC) was returned 
by the postal service.  Therefore, it is found that the 
veteran should be given another opportunity to report for the 
requested examinations.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran 
examinations by an otolaryngologist, a 
proctologist, an orthopedist and a 
gastroenterologist.

a.  The otolaryngologist, after a 
complete examination, and following a 
review of the service medical records and 
all records obtained in conjunction with 
this remand, should render an opinion as 
to whether any current ear disability, if 
present, is related to the otitis noted 
in service.

b.  The proctologist, after a complete 
examination (to include, but not limited 
to, a flexible sigmoidoscopy), and 
following a review of the claims file 
should determine whether the veteran 
suffers from hemorrhoids, and should 
render an opinion as to whether these 
hemorrhoids, if present, are related to 
the rectal bleeding noted in service.

c.  The orthopedist, after a complete 
examination, and following a review of 
the service medical records and all 
records obtained in conjunction with this 
remand, should render an opinion as to 
whether the veteran suffers from a 
current low back disability which can be 
related to the mechanical low back pain 
noted in service.

d.  The gastroenterologist, after a 
complete examination, and following a 
review of the service medical records and 
all records obtained in conjunction with 
this remand, should describe whether the 
veteran experiences persistent epigastric 
distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, which is 
productive of considerable impairment of 
health.

All indicated special studies deemed 
necessary to render the requested 
opinions should be accomplished. The 
claims folder must be made available to 
the examiners prior to the examinations 
so that the veteran's entire medical 
history can be taken into consideration.

2.  The RO should include in the record a 
copy of the letter sent to the veteran 
notifying him of the date, time and 
location of the scheduled examinations.  
This notice should be sent to the veteran 
at the following address: 408 Villa 
Glenn, Bessemer, Alabama 35020.  This 
letter should also inform the veteran of 
the importance of reporting to the 
scheduled examinations and should inform 
him of the consequences of failure to do 
so, to include the denial of these 
claims. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

